Title: To Thomas Jefferson from Thomas Worthington, 8 November 1802
From: Worthington, Thomas
To: Jefferson, Thomas


          
            Sir
            Chilicothe Novr 8th 1802
          
          I have the honour to enclose to you herewith the Sioto Gazette from which you will find our convention has commenced its sitting—you will also see a communication made by Governor St Clair to the convention which is expressive of his wishes & opinions in this business—Having taken a very active part in obtaining the passage of the law of Congress for our admission I have felt very deeply interested in the event of our elections for members to the Convention—My gratification has in some measure equalled my anxiety. The republican ticket has succeed beyond my most sanguine expectations. 26 decided republicans have been elected 7 federalists & 2 doubtful in all 35 the number given us by the law—I feel the greatest pleasure Sir in giveing you this information as our republican friends in Congress have exhibited the strongest proof of their friendship towards in enabling us to form for ourselves a constitution and state government congenial to the feelings of free men without respect to any difference in political opinion—I have good reason to believe there will not be two federalists in our first Legislature—It will therefore follow that our Senators to Congress will also be republican—I have the honour to enclose a communication made to the people soon after my return to this country from which you will observe sir that my small might has not been wanting in support of what I believed right—I beg you will accept of my most sincere and grateful thanks for the kind and polite attentions I received from you (during my troubles for such I called them) last winter in the city and accept of my most sincere wishes for your health & happiness. I have the honour to be with the highest respect Sir
          Your Obt St
          
            T. Worthington
          
        